I am unable to agree with the majority in directing that respondent's application for modification of the divorce decree in respect to payment of alimony provided therein be dismissed.
The trial court, after a full hearing, reached the conclusion that, after paying the delinquent installments of alimony, respondent should be relieved from all further payments. While it may be that the trial court went too far in cutting off all alimony, I am convinced that under the law the trial court had the right to direct such decrease in the appellant's alimony as seemed proper, and that the facts shown warranted the entry of an order making a material reduction of the payments which, under the decree, respondent was required to make.
The opinion of this court in the case of Lockhart v.Lockhart, 145 Wash. 210, 259 P. 385, in my opinion, lays down a salutary principle of law, applicable to the case at bar. I agree with the majority in holding that the Lockhart case is not here absolutely controlling, but I believe that, under the doctrine of that decision, the alimony which respondent is obligated to pay under the decree of divorce should be materially reduced.
I accordingly dissent from the conclusion reached by the majority.
MILLARD and SIMPSON, JJ., concur with BEALS, J. *Page 415